Exhibit 10(d) FIRST AMENDMENT This FIRST AMENDMENT dated as of June , 2008 (this “First Amendment”) to the AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 29, 2007 (the “Credit Agreement”) among TRUNKLINE LNG HOLDINGS LLC, a Delaware limited liability company (the “Borrower”), PANHANDLE EASTERN PIPE LINE COMPANY, LP, a Delaware limited partnership (“Panhandle Eastern”), CROSSCOUNTRY CITRUS, LLC, a Delaware limited liability company (“CCC”), the financial institutions parties thereto as Banks (collectively, the “Banks” and, individually, a “Bank”); BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH (“HVB”), in its capacity as administrative agent (together with its successors and assigns in such capacity, the “AdministrativeAgent”) for the Banks, Bank of America, N.A. as the Syndication Agent, JP Morgan Chase Bank, N.A., Bayerische Landesbank, New York Branch and Mizuho Corporate Bank Ltd, as the Co-Document Agents and UniCredit Markets & Investment Bank acting through HVB and Banc of America Securities LLC as the joint lead arrangers and joint book managers. RECITALS: WHEREAS, the Borrower, Administrative Agent and the Majority Banks wish to amend the Credit Agreement as set forth herein; NOW, THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein contained, the parties hereto agree as follows: ARTICLE 1.DEFINITIONS 1.1.Definitions.Terms used but not otherwise defined shall have the meanings given to such terms in the Credit Agreement. ARTICLE 2.AMENDMENTS 2.1.Prepayments.Section 2.5(b) of the Credit Agreement is hereby amended by adding the following text at the end of the last sentence thereof, before the period (“.”): ; provided further that Borrower shall receive a credit against any mandatory prepayments due under this Section 2.5(b) in the amount of, and any such mandatory prepayments shall be reduced by, the aggregate amount of voluntary prepayments made by Borrower pursuant to Section 2.5(a) hereof prior to the due date of any such mandatory prepayments, until such voluntary prepayments have been fully credited for such purpose. 2.2.Financial Statements and Information.Section 5.1 of the Credit Agreement is hereby amended by adding the following text after subsection 5.01(c) as a new subsection 5.01(d): (d)as soon as available, and in any event within 60 days after the end of each quarterly accounting period in each fiscal year of the Borrower, a reconciliation of its voluntary and mandatory prepayments through the end of such period, substantially in the form of the attached Form of Prepayment Certificate attached as Exhibit C; and existing subsections 5.01(d) and 5.01(e) shall change to subsections (e) and (f).Upon the execution of this First Amendment the Form of Prepayment Certificate attached hereto as Exhibit C shall become Exhibit C to the Credit Agreement. ARTICLE
